Citation Nr: 1019023	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-39 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right eye disorder.  

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Togus, Maine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

In his May 2007 notice of disagreement, received in June 
2007, the Veteran requested that he be afforded a hearing.  
On his December 2007 substantive appeal Form 9, the Veteran 
checked the box indicating that he wanted a hearing at the 
local RO before a Veterans Law Judge.   

In a November 2008 letter, the RO informed the Veteran that 
he had been scheduled for a videoconference hearing before a 
Veterans Law Judge at the RO in December 2008.  In a VA Form 
119 Report of Contact, dated November 25, 2008, it was noted 
that the Veteran had called regarding his hearing scheduled 
in December 2008.  He noted that he would not be in 
attendance and requested that the hearing be rescheduled.  He 
requested that a video hearing be scheduled at the St. 
Petersburg RO as he would be residing in Florida for the 
Winter.  

In a December 2008 letter, the Veteran's service 
representative requested that the Veteran's hearing be 
rescheduled in Florida.  The representative also provided the 
address where the Veteran could be reached to schedule the 
hearing.  

It does not appear that any attempts have been made to 
reschedule the hearing requested by the Veteran.  

In his April 2010 written argument, the Veteran's 
representative indicated that the Veteran had requested that 
his hearing be scheduled at the St. Petersburg RO in December 
2008.  He observed that the Veteran's request had not been 
acted upon.  The representative requested that an additional 
attempt be made to contact the Veteran to determine his 
willingness to report for a videoconference hearing at the 
closest location where he was residing.  

In order to comply with due process requirements and pursuant 
to the request of the Veteran's representative, this matter 
is REMANDED for the following action:

After ascertaining the current location 
where the Veteran is residing, schedule 
him for a videoconference hearing at the 
RO before a Veterans Law Judge.  A copy 
of all correspondence sent to the Veteran 
with regard to scheduling the 
videoconference should be placed in the 
claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

